Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Claims 1, 3-9, 11-20, and 22-24 remain pending in this application and an action on the merits follow.
Applicant’s amendment has not overcome the Examiner’s rejection under 35 USC § 101.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner can't find written description to support “applying…safeguards including encryption…”. The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The limitation of “applying…safeguards including encryption…” is indefinite and unclear. Examiner does not find any example which supports the limitation. The specification describes there are federal regulations for safeguarding patient records and the patient data populated on the screens 300-330 is 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-20, and 22-24 are rejected under 35 USC 101.  The claimed invention is directed to non-statutory subject matter because claims 1, 8, and 15 are directed to an abstract idea without significantly more.  Claims 3-7, 9, 11-14, 16-20, and 22-24 fail to remedy these deficiencies.
The limitation of monitoring, tracking, and updating steps as drafted, are processes that under broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, “a scanner” and “a memory having stored thereon instructions which, when executed by the processor”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “by the processor” language, “monitoring” in the context of these claims encompasses a user/consumer manually observe progression of the specific plant. Similarly, but for the “from the scanner” language, “tracking” in the context of these claims encompasses a user/consumer manually measure disposal portion and 
The claimed concept of a method that allows for users to safeguard/protect information identifying the specific patient in accordance with certain rules (i.e., HIPAA) is a method of managing relationship or interactions between people. This concept falls within the Certain Methods of Organizing Human Activity Grouping. The performance of the claim limitation applying by the processor does not preclude the claim limitation from being in the certain methods of organizing human activity group. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because obtaining and receiving steps amount to mere data gathering, which is a form of insignificant extra-solution activity. 
These claims recite additional elements - using a scanner to perform both obtaining and receiving steps, using the processor and the memory to perform receiving, monitoring, tracking, and updating steps, and using a NTEP certified scale to perform weighing. The claimed scanner is not specially programmed and performs functions as all other scanners can do. Therefore, the scanner is not considered as “particular machine” (See MPEP § 2106.05(b)). The claimed processor and the memory are not specially programmed and cannot be specially identified. Therefore, the processor and the memory are not considered as “particular machine” (See MPEP § 2106.05(b)). Under broadest reasonable interpretation, the NTEP certified scale is a scale used by the manufacturer in commercial application. The NTEP certified scale just perform weighing functions as other normal scales. Therefore, the claimed NTEP 
When “a processor and a memory” are considered individually, the claimed processor and the memory are not specially programmed and cannot be specially identified. Therefore, the processor and the memory are not considered as “particular machine” (See MPEP § 2106.05(b)). When “the processor and the memory” is considered as an ordered combination, the claimed processor and the memory limit the use of the abstract idea to a particular technological environment, which is inventory management. Since the processor and the memory merely limit the application of the abstract idea to a particular technology environment, the claim does not amount to significantly more than the recited abstract idea (See MPEP § 2106.05(h)). 
When “a scanner associated with a retail store” is considered individually, the claimed scanner are not specially programmed and performs functions as all other scanners can do. Therefore, the scanner is not considered as “particular machine” (See MPEP § 2106.05(b)). When “the scanner” is considered as an ordered combination, the claimed scanner limits the use of the abstract idea to a particular technological environment, which is inventory management. Since the scanner limits the application 
When “a NTEP certified scale” is considered individually, the claimed scanner are not specially programmed and performs functions as all other scales can do. Therefore, the scanner is not considered as “particular machine” (See MPEP § 2106.05(b)). When “the NTEP certified scale” is considered as an ordered combination, the claimed scanner limits the use of the abstract idea to a particular technological environment, which is inventory management. Since the NTEP certified scale limits the application of the abstract idea to a particular technology environment, the claim does not amount to significantly more than the recited abstract idea (See MPEP § 2106.05(h)). 
Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claims 1, 8, and 15 are not patent eligible.
Claims 3-7, 9, 11-14, 16-20, and 22, disclose insignificant helpful content to further describe content, such as the specific plant is a medicinal plant, updating inventory based on sale; and a price is based on a weight, which are merely descriptive content to further limit the abstract idea but not make it less abstract. Thus, the 3-7, 9, 11-14, 16-20, and 22-24 are directed to an abstract idea.
This judicial exception is not integrated into a practical application because descriptive content in claims 3-7, 9, 11-14, 16-20, and 22 further limit the abstract idea 
There are no additional claim element limitations recited in the claims 3-7, 9, 11-14, 16-20, and 22. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claims 3-7, 9, 11-14, 16-20, and 22 are not patent eligible.
The claims 23-24 recite the steps of printing information step.
The limitation of printing steps as drafted, are concepts that under broadest reasonable interpretation, cover a method of managing personal behavior. For example, in the context of these claims encompasses a user/consumer manually write the plant ID and summary information on a label and attach the label on a container. This concept falls within the certain methods of organizing human activity.  Accordingly, the claims 23-24 recite an abstract idea.
This judicial exception is not integrated into a practical application because the printing step to output summary information has found to be insignificant extra-solution activity. Accordingly, the claims 23-24 recite an abstract idea.
There are no additional claim element limitations recited in the claims 23-24. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claims 23-24 are not patent eligible.

Response to Arguments
Applicants' amendment filed on 12/08/2020 have been fully considered but they are not fully persuasive. 
applying safeguarding including encryption…” can overcome 101 rejection.
Examiner directs Applicants' attention to the office action above.

Conclusion
THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ARIEL J YU/Primary Examiner, Art Unit 3687